DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10, 12-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210359258 (Guo).
Concerning claim 1, Guo discloses comprising a base substrate (Fig. 1), the base substrate having a display area (AA) and an encapsulation area (Edge of Dam region), the encapsulation area surrounding the display area, and a hydrophobic structure being arranged on the encapsulation area (Fig. 1, 10A, and [0054]).
Considering claim 18, Guo discloses preparing a display substrate, comprising (Figs. 1 and 10A):

forming a hydrophobic structure on the encapsulation area ([0054]).
Continuing to claim 2, Guo discloses wherein the base substrate further has an ink deposition area surrounding the encapsulation area ([0041]).
Regarding claim 3, Guo discloses further comprising a hydrophobic defining area surrounding the ink deposition area ([0041]).
Referring to claim 4, Guo discloses wherein the hydrophobic structure comprises a plurality of hydrophobic columns (304) arrayed in the encapsulation area, and gaps are arranged between the hydrophobic columns (Fig. 10A).
As to claim 8, Guo discloses wherein a material of the hydrophobic structure is a hydrophobic organic material ([0052]).
Pertaining to claim 10, Guo discloses wherein an outer surface of the hydrophobic structure is a rough surface ([0044]).
Concerning claim 12, Guo discloses wherein the base substrate further has an edge area, the encapsulation area is located between the display area and the edge area, and a first barricade structure (303) is arranged on the edge area (Figs. 1 and 10A).
Considering claim 13, Guo discloses wherein a material of the first barricade structure is a hydrophobic material ([0052]).
Continuing to claim 14, Guo discloses  wherein a second barricade structure is arranged on the display area, and the first barricade structure and the second barricade structure are both barricade structures in a pixel defining layer of the display substrate (Fig. 10A).
Referring to claim 15, Guo discloses wherein peripheral lines are arranged in the edge area (Figs. 1 and 10A).
Regarding claim 17, Guo discloses a display apparatus, comprising the display substrate according to claim 1 (Abstract and Figs. 1 and 10A).
As to claim 19, Guo discloses wherein after forming the hydrophobic structure on the encapsulation area, the method further comprises:
forming a pixel defining layer (305) on the base substrate on which the hydrophobic structure has been formed;
forming a light emitting functional layer (400) on the display area through an ink jet printing process;
forming a passivation layer (503) on the light emitting functional layer;
forming an encapsulation adhesive layer on the encapsulation area (Fig. 10A); and
forming an encapsulation layer on the encapsulation adhesive layer (Fig. 10A).
Pertaining to claim 20, Guo discloses wherein forming the hydrophobic structure on the encapsulation area comprises:
forming a pixel defining layer on the base substrate, the pixel defining layer comprising a third barricade structure located in the encapsulation area; and
dry etching the third barricade structure to roughen a surface of the third barricade structure to form the hydrophobic structure ([0043]-[0044] and Fig. 10A).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210359258 (Guo).
Concerning claims 5, 11, and 16, Guo discloses forming the hydrophobic columns and the encapsulation area.
Guo does not disclose wherein height h of the hydrophobic columns and distance d between two adjacent hydrophobic columns satisfy: h/d>0.5, wherein 0.5 microns<h<5 microns,   wherein the outer surface of the hydrophobic structure is provided with a plurality of holes with a diameter of 300 nm to 800 nm to form the rough surface. or that a width of the encapsulation area is 1mm to3 mm.
However, n Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to choose the relative dimensions of the 
Considering claims 6 and 7, Guo discloses forming the hydrophobic columns.
Guo does not disclose that the columns are  cylinder or a prism or wherein heights of the hydrophobic columns are identical.
However, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See MPEP 2144.04 IV B. 
Therefore absent evidence that the claimed configuration of the hydrophobic columns is significant it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the hydrophobic columns based on design choice for desired device functionality.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	03/12/22